DETAILED ACTION
This is a response to Applicant reply filed on 01/11/2021, in which claims 1-20 are pending for examination.  Claims 1, 11, and 20 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This application filed 12/17/2019 is a continuation of 15795438, filed 10/27/2017 ,now U.S. Patent #10547632.  This application claims a method of controlling the traffic associated with the first device based on the traffic monitoring and application of the device-specific connectivity restriction policy using a brokered communication protocol while the parent application does not claim any policy for controlling traffic nor a device-specific connectivity restriction policy for traffic monitoring or controlling.  Therefore, this application is not double patenting with the parent application, now U.S. Patent #10547632.

Allowable Subject Matter
Claims 1-20 are allowed.  
All previous rejections and objections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 

The claimed invention is directed to a method of controlling the traffic associated with the first IOT device based on the traffic monitoring by a brokered communication protocol and a device-specific connectivity restriction policy which specifies rules for exercising control over connectivity of a first device during communication using a brokered communication protocol.  In particular, the prior art of record fails to teach or suggest the feature of “connecting, by the network device based on the access request, the first device to the at least one second device to allow the first device to read or write data using the brokered communication protocol; monitoring, by the network device, traffic associated with the first device's use of the brokered communication protocol to read data from, or write data to, the at least one second device; and controlling, by the network device, the traffic associated with the first device based on the traffic monitoring and application of the device-specific connectivity restriction policy” as recited in independent claims 1, 11, and 20, respectively, when these limitations are considered in combination with the other limitations of each respective claim.  Accordingly, independent claims 1, 11, and 20 are allowed. Dependent claims 2-10 and 12-19 are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/11/2021